DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-20 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for predicting a path of the target vehicle, means for predicting a path of the host vehicle, means for identifying respective lines tangent to respective ellipses, and means for planning actuation of the one or more of the steering component, and means for generating the ellipse as presented in claims 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification as performing the claimed function is interpreted as computer 105 of figure 1. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20120232739 A1) herein Takahashi, in view of Shiller (US 20070080825 A1).
In regards to Claim 1, Takahashi discloses the following: 
1. A system, comprising a computer including a processor and a memory, (at least Fig. 3, item 34 and [0049]) the memory storing instructions executable by the processor to: 
generate an ellipse around a target vehicle; (se at least Fig. 5 “obstacle” and [0056] “safety circle of the obstacle”)
Takahashi suggests the following:
identify an intersection point between the ellipse and a line extending from a host vehicle to the target vehicle; (see at least Fig. 5, line segments connecting PL and Q0, P0 and Q0 and PR and Q0, safety circle of the obstacle and associated intersections, as well as mathematical descriptions at [0056])

identify a line tangent to the ellipse at the intersection point; and (see at least Fig. 5 and [0056] “a line segment tangent to both a circular arc centered on P.sub.R and the safety circle of the obstacle.”)
Takahashi does not explicitly disclose tangent lines that are at the intersection points. However, tangent lines are well-known mathematical functions at least as demonstrated by Takahashi. It would have been obvious to a person of ordinary skill to relocate the tangent lines of Takahashi to the intersection points, with predictable results, with the motivation of measuring/displaying the distance between the vehicle to the safety circle of Takahashi, as such a measurement would be important for a plurality of autonomous functionality.
Takahashi uses the produced tangent lines of Fig. 5 for translational motion control of potential membership functions (PMF) for the obstacle (see at least Fig. 7, step 2 and [0058]). While clearly disclosing actuation of components for obstacle avoidance based on the tangent lines, the locations of the tangent lines are not explicitly avoided, and therefore does not explicitly disclose the following:
actuate one or more components of the host vehicle to avoid locations represented by the line tangent to the ellipse. 
However, this is taught by Shiller. (See Fig. 4, tangent lines R and F, and [0014]-[0017] wherein an avoidance maneuver is calculated to avoid collision cone 20, which is explicitly bound by tangent lines R and F.) 

In regards to Claim 2, Shiller teaches the following: 
2. The system of claim 1, wherein the instructions further include instructions to predict a path of the target vehicle over a period of time, predict a path of the host vehicle over the period of time, identify respective lines tangent to respective ellipses at each of a plurality of instances in the period of time, and plan actuation of the one or more components of the host vehicle to avoid each line tangent to each ellipse at each instance in the period of time. (see at least [0022] “the most optimal collision avoidance or collision mitigating maneuver in iterative fashion with respect to the instantaneous position and velocity vector of a driven vehicle and detected obstacle.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include these teachings of Shiller with the invention of Takahashi with the motivation of providing the basic requirement of collision avoidance to ground vehicles. (Shiller, [0002])
In regards to Claim 4, Shiller teaches the following: 
4. The system of claim 1, wherein the line tangent to the ellipse is a set of geo- coordinates and the instructions further include instructions to plan a path for the host vehicle that avoids the geo-coordinates of the line. (see at least [0022] “the most optimal collision avoidance or collision mitigating maneuver in iterative fashion with respect to the instantaneous position and velocity vector of a driven vehicle and detected obstacle.”, Applicant is reminded that the broadest reasonable interpretation of geo-coordinates include any location system providing locations on the Earth’s surface.)

In regards to Claim 10: Claim 10 further limits claim 1, further including a second target vehicle, a second ellipse, a second tangent line, second intersection, all duplicate components of claim 1. While the references may not explicitly disclose second target vehicle, ellipse, etc., a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, B. Duplication of Parts for details.
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have duplicated the parts of Takahashi in view of Shiller, with predictable results, with the motivation of operating in an environment that includes a plurality of obstacles, such as urban environments that include traffic.
In regards to Claim 12, Shiller teaches the following: 
12. The system of claim 1, wherein the line tangent to the ellipse is a constraint line and the instructions further include instructions to input the constraint line to a path optimization program that outputs a path for the host vehicle that avoids the constraint line. (See Fig. 4, tangent lines R and F, and [0014]-[0017] wherein an avoidance maneuver is calculated to avoid collision cone 20, which is explicitly bound by tangent lines R and F.) 
At the time of filing, it would have been obvious to a person of ordinary skill to include these teachings of Shiller with the invention of Takahashi with the motivation of providing the basic requirement of collision avoidance to ground vehicles. (Shiller, [0002]) 
In regards to Claims 13-14 and 16: Claims 13-14 and 16 are the methods performed by the systems of claims 1-2 and 4, respectively, and are rejected at least per claims 1-2 and 4, above. 
In regards to claims 17-18 and 20: Claims 17-18 and 20 are a related system to the systems of claims 1-2 and 4, respectively, including means & function language, as detailed in sections 3-6, above. Claims 17-18 and 20 include all the same or similar functionality as claims 1-2 and 4. Takahashi in view of Shiller disclose or teach all corresponding structure of the limitations of claims 17-18 and 20, as detailed with respect to claims 1-2 and 4, and are therefore rejected at least per claims 1-2 and 4, above.
Claims 3, 7, 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Shiller, and further in view of Zhu et al. (US 20210221405 A1) with a filing date of Nov. 8, 2018, herein “Zhu”.
With regards to claim 3, Zhu suggests the following:
3. The system of claim 2, wherein the instructions further include instructions to actuate the one or more components of the host vehicle according to the planned actuation and, then, after a predetermined number of instances have passed, to predict a successive path of the target vehicle over a successive period of time. (see at least [0045] “planning phase is performed in a number of planning cycles”, “planning module 305 may further specify the specific speed, direction, and/or steering angle”)
At the time of filing, it would have been obvious to a person of ordinary skill to include these teachings of Zhu with the invention of Takahashi with the motivation of interaction strategies for autonomous driving vehicles where prediction of movements of objects is accurate. (Zhu, [0003])
With respect to claim 7, Zhu suggests the following:
7. The system of claim 1, wherein the instructions further include instructions to generate the ellipse based on at least one of a heading angle of the target vehicle or a heading angle of the host vehicle. (see at least [0039] “The objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.”, [0047] “ellipse prediction module”, and Fig. 6 with related description of ellipse generation “having a longitudinal axis direction in a moving direction”)
At the time of filing, it would have been obvious to a person of ordinary skill to include these teachings of Zhu with the invention of Takahashi with the motivation of interaction strategies for autonomous driving vehicles where prediction of movements of objects is accurate. (Zhu, [0003])
With respect to claim 11, Zhu suggests the following: 
11. The system of claim 1, wherein the instructions further include instructions to actuate a steering motor to steer the host vehicle away from the line tangent to the ellipse. (see at least [0024] “steering signals or commands”, [0028] “Steering unit 201”)
At the time of filing, it would have been obvious to a person of ordinary skill to include these teachings of Zhu with the invention of Takahashi with the motivation of interaction strategies for autonomous driving vehicles where prediction of movements of objects is accurate. (Zhu, [0003])
In regards to Claim 15: Claim 15 is the method performed by the system of claim 7, and is rejected at least per claim 7, above. 
In regards to claim 19: Claim 19 is a related system to the system of claim 7, including means & function language, as detailed in sections 3-6, above. Claim 19 includes all the same or similar functionality as claim 7. Takahashi in view of Shiller and Zhu disclose or teach all . 
Allowable Subject Matter
Claims 5-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
November 20, 2021
/TODD MELTON/Primary Examiner, Art Unit 3669